DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim 5 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention. Election was made without traverse in the reply filed on 10/19/20.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-4, and 6-7, as newly amended, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Notwithstanding applicant’s comments in the remarks section of the instant amendment, it should be noted that claim 1 filed with the amendment is not commensurate in scope with originally filed claim 2.
devoid of a front enclosing sidewall is illustrated at the forwardmost box portion in each of figures 7, 8, and 9.  The specification teaches that the truck bed sidewalls define the toolbox sidewalls.  If the toolbox of the exemplary elected embodiment of figure 7 were to include two sets of sidewalls, how would the lid receiving channel 134 be constructed?  Would it extend into/through each of the additional first left and right sidewalls such that it covers the full expanse between the bed sidewalls?  If the toolbox itself included an additional inner set of left and right sidewalls as amended lines 16 and 17 appears to imply, how would the upper rail and toolbox be formed by extrusion of a single component as defined in dependent claim 3?  Would the additional inner side panels of the toolbox be cut to size and welded to the extruded portion?  Would these panels then be additionally welded to the box upper rail to which the toolbox is monolithically formed?  Where is there support for this?
Regarding claim 3, as discussed immediately above, it is not clear how a toolbox extruded with the upper box rail as a single component would be constructed such that it had two sets of sidewalls including the bed sidewalls and an inner set of sidewall side panels as now indicated in the amended base claim.  There is no clear support for such a construction in the originally filed papers.

Regarding claim 6, it is not clear how a toolbox defining a pivotally attached lid would be constructed such that it had two sets of sidewalls including the bed sidewalls and an inner set of sidewall side panels as now indicated in the amended base claim.  Would the lid be hingedly attached to both sets of toolbox sidewalls including the truck bed sidewalls? There is no clear support for such a construction in the originally filed papers.
Regarding claim 7, it is not clear how a toolbox defining a pivotally attached lid would be constructed such that it had two sets of sidewalls including the bed sidewalls and an inner set of sidewall side panels as now indicated in the amended base claim.  Would the lid be hingedly attached to both sets of toolbox sidewalls including the truck bed sidewalls? Would the defined cylindrical channel and cylindrical insertion segment extend past/through the first set of inner sidewall panels to cover the full extent between the toolbox sidewalls defined by the truck bed left and right sidewalls? There is no clear support for such a construction in the originally filed papers.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-4, and 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
The exact configurations defined by claims 1, 3-4, and 6-7 are unclear for the reasons discussed above regarding the respective section 112 first paragraph rejections.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 

Claim(s) 1, as newly amended, is rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over McGarrah ‘615.
Claim 1, McGarrah teaches a pickup truck box assembly with a bed disposed at a bottom of the pickup truck box assembly wherein the bed has a forward end, a bed right side, and a bed left side.  The device further includes  a header (including the cargo box front wall- figure e6) which extends upwardly from the forward end, first and second side panels (i.e. the cargo bed box sidewalls) which are secured to the header and extend upwardly from the right and left sides respectively, and conventional right and left  wheel wells extending above the bed to a first height (e.g. figure 6) and extending inwardly from the first and second side panels respectively.  The device further includes an upper rail (16) secured to an upper portion of the header and a box (12,24+) integrated with the upper rail defining a lateral channel extending between the first and second side panels as newly broadly claimed. The lateral channel “extends between” the side panels as broadly claimed.  Note this language, for example, does not require that the channel spans the entire width between the side panels etc.  Moreover, as discussed in the section 112 first and second paragraph rejections above, the claim is particularly confusing with regard to the box sidewalls/panels and the claim language is interpreted as best understood.  Finally, first and second toolbox side panels are disposed on right and left sides of the toolbox as newly broadly claimed and as best understood – see sidewall panels 32.
With additional regard to claim 1, in one of the illustrated configurations of the box assembly, a bottom body surface of the box is spaced above the bed a second height greater than the first wheel well height 

It is noted that while the height of the wheel well structure of McGarrah is shown in figure 6 and the truck as discussed above is deemed to inherently include left and right inwardly extending wheel wells as is conventional in the art, the reference does not explicitly detail the full construction of the wheel well configuration.

If it is not assumed that the illustrated truck bed wheel well configuration of McGarrah includes inwardly extending opposed wheel wells, then the following applies.
Use of opposed inwardly extending wheel wells extending above a pick-up truck bed is notoriously well known in the art.  As a mechanical expedient to protect upper portions of the wheels and remain within a desired exterior bed width, it would have been obvious to one of ordinary skill in the art to construct the illustrated wheel well assembly of McGarrah as two opposing inwardly directed wells in view of known art practices.

Claims 14-15 are allowed.

Applicant’s arguments with respect to the allowability of new claims 14 and 15 have been fully considered and are persuasive.  However, as discussed above, claim 2 as newly presented is not commensurate in scope with originally acted on claim 2 as applicant’s remarks indicate.  Upon consideration of the language newly incorporated into claim 1, a new grounds of rejection is made under section 112 first and second paragraphs as detailed above.  Moreover, the new interpretation of 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 







Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN GORDON whose telephone number is (571)272-6661.  The examiner can normally be reached on Monday through Friday 8:00 am - 4:00pm.








/STEPHEN T GORDON/Primary Examiner, Art Unit 3612